Citation Nr: 0415163	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  94-45 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a left knee 
disorder, characterized as medial collateral ligament 
sprains, post fibular strain, and possible meniscus tear, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1983. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased disability 
evaluation for the service-connected left knee disorder 
characterized as medial collateral ligament sprain residuals, 
post-fibular strain residuals, and a possible left meniscus 
tear.  In September 1994, the RO denied service connection 
for PTSD.  Appeals with respect to both issues were perfected 
to the Board, and the case was remanded by the Board in 
October 1999 to schedule the veteran for a hearing.  The 
veteran was afforded a hearing before a Veterans Law Judge, 
who has since retired, in June 2000.  The case was again 
remanded by the Board in October 2000. 

The veteran was issued a letter from the Board in January 
2004 informing him of his right to another hearing before a 
Veteran's Law Judge.  This letter also informed the veteran 
that if he did not respond within 30 days, it would be 
assumed that he did not desire another hearing.  As the 
veteran has not responded to that letter, and the development 
requsted by the Board in its October 2000 remand has been 
accomplished, this case is now ready for appellate review.   


FINDINGS OF FACT

1.  The veteran's service did not include exposure to combat, 
and the record is devoid of a diagnosis of post-traumatic 
stress disorder. 

2.  Upon most recent examination, there was full knee 
extension and 110 degrees of flexion in the left knee; no 
instability, swelling, or effusion was demonstrated.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003). 

2.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Codes (DC) 5256-5263 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied in this matter.

In an August 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of detailed statements of the case 
(SOC) and supplemental statements of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of medical evidence was developed 
with respect to the veteran's claims, and that the August 
2002 letter clarified what evidence would be required to 
establish service connection for PTSD and an increased rating 
for the veteran's service-connected left knee disorder.  
Further, the claims file reflects that the May 2003 SSOC 
contained the new duty-to-assist regulations codified at 38 
C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, the veteran's 
representative indicated in his January 2004 presentation to 
the Board that the RO has completed the development requested 
by the Board in its October 2000 remand.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter again for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

A.  PTSD

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2003).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran engaged in combat with the enemy and the claimed 
stressor is combat related, the veteran's lay testimony may 
be sufficient to establish the occurrence of such stressor, 
provided such testimony is credible and consistent with the 
circumstances, conditions, and hardships of service.  
However, where the veteran did not engage in combat or the 
claimed stressor is not combat related, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With the above criteria in mind, the relevant evidence will 
be summarized.  The record does not document that the veteran 
served in combat, nor does he so contend.  The veteran does 
contend that he suffers from PTSD as a result of service, 
with the claimed stressor being "harassment" from his wife 
that caused great stress, interfering with his ability to 
function in a role that required him to be "responsible for 
highly classified secret documents."  He contends that his 
commanding officers exacerbated his stress by "not 
believing" or ridiculing his marital problems.  He testified 
at his June 2000 hearing that on one occasion, a lieutenant 
pointed a locked and loaded gun at him, and told him that he 
did not like the way he treated his wife.  

There is of record no evidence to support the alleged 
incident involving a gun being pointed at the veteran by a 
lieutenant, and it is unclear whether the other incidents 
alleged by the veteran could be characterized as 
"stressors" in the clinical sense so as to support a 
diagnosis of PTSD under DSM-IV (American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition).  In any event, as such a question is 
a matter requiring medical expertise, and the veteran has 
failed to submit any evidence from a mental health 
professional documenting a diagnosis of PTSD, his claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
("In the absence of proof of a present disability there can 
be no valid claim.")  

While a June 1997 VA outpatient treatment record references 
"paranoid ideation with pressure of speech and borderline 
components," the record is simply devoid of a diagnosis of 
PTSD, or any evidence of treatment for that disorder.  With 
regard to the assertions of the veteran at his June 2000 
hearing and in written statements of record, the Board 
certainly respects his right to offer his opinion, but he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, the 
probative weight of this positive evidence is outweighed by 
the negative evidence of record; namely, the lack of any 
competent evidence of the presence of PTSD.  Therefore, the 
claim must be denied.  Gilbert, 1 Vet. App. at 49.   

B.  Left knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, knee 
flexion limited to 60 degrees warrants a noncompensable 
rating, to 45 degrees a 10 percent rating, to 30 degrees a 
20 percent rating, and to 15 degrees a 30 percent rating.  
Under DC 5261, extension of the knee limited to 5 degrees 
warrants a noncompensable rating; to 10 degrees a 10 percent 
rating, to 15 degrees a 20 percent rating, and to 20 degrees 
a 30 percent rating.  Full knee motion is from 140 degrees of 
flexion to 0 degrees of extension.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability.  A 20 percent rating requires 
moderate disability.  Id.  

The VA General Counsel has issued a precedent opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).

Turning to a summary of the pertinent facts, service 
connection for a left knee disability, characterized as 
medial collateral ligament sprains, post fibular strain, and 
possible meniscus tear, was granted by an April 1988 rating 
decision.  A 10 percent rating was assigned under DC 5257, 
and this rating has been confirmed and continued until the 
present time.  Evidence of record at the time of the April 
1988 decision included the service medical records, which in 
pertinent part revealed a fibular strain and possible torn 
left meniscus as a result of a basketball injury in December 
1978.  The left leg had been placed in a cylinder cast at 
that time.  The veteran had later been treated for effusion 
in the left knee in March 1979.

The post-service evidence includes reports from treatment 
following an automobile accident in 1984, with injuries 
including a contusion and sprain of the left knee.  Reports 
from this treatment and other relevant treatment reports of 
record were thoroughly discussed by the VA physician who 
conducted the most recent VA examination in March 2003.  This 
included a discussion of left knee problems which had existed 
prior to service, to include a fracture in the distal femur 
in childhood as described by the veteran.  The veteran stated 
that his left knee pain had continued to bother him as a 
teenager, and that his knee disability had made him unable to 
participate in sports aside from junior varsity football as a 
senior.  A post-service injury to the knee in a nightclub 
brawl was also referenced. 

At the time of the March 2003 examination, the veteran 
described pain in the anterior aspect of the left knee and 
occasional swelling.  He said his knee would frequently 
"pop," b0ut said he had no true "giving way" or locking.  
The veteran wore a neoprene brace, with hinges, to the 
examination, and said he was able to walk, but slowly.  The 
examiner said the physical examination was "difficult to 
perform because the patient was guarding."  He also reported 
that "[e]ven very light touch caused [the veteran] to have 
exquisite pain.  However, when distracted, there did not 
appear to be any joint line tenderness."  The examiner 
reported that there did not appear to be any joint line pain, 
swelling, or effusion.  There was stability in all planes.  
Although it was said to be difficult to ascertain the 
veteran's true range of motion, he was able to flex the left 
knee to 110 degrees and extend it to fully to zero degrees.  
The McMurray test, pivot shift, and Lachman's test were all 
negative, but were difficult to perform due to the veteran's 
guarding.  No significant crepitus was observed.  

X-rays were interpreted as showing a minimal decrease in the 
joint space medially, with very small lateral peripheral 
osteophytes.  An MRI was interpreted as showing degenerative 
changes, particularly of the lateral compartment; a complex 
and degenerative tear of the posterior horn of the lateral 
meniscus; and a complex tear of the posterior horn of the 
medical meniscus.  The diagnosis following the examination 
was early degenerative changes of the left knee, particularly 
in the lateral compartment.  The veteran indicated that an 
arthroscopy was scheduled for the few weeks following the 
examination.  The physician commented that the veteran would 
have difficulty walking more than two or three blocks at a 
time; frequently walking up or down stairs; or squatting.  It 
was hoped by the examiner that the veteran's arthroscopy 
would relieve the majority of the symptoms.  The examiner 
found that the veteran had no incoordination or impairment in 
the ability to execute skilled movement, and that he was able 
to move smoothly and easily.  The examiner further stated 
that it while it was difficult to determine which portion or 
portions of the veteran's current knee disability resulted 
from the pre-service, in-service, or post-service injuries, 
it was likely that the in-service basketball injury was a 
"significantly" contributing factor.

In view of the examiner's statement above, essentially 
indicating that we cannot reasonably distinguish among the 
several possible causes of the veteran's present left knee 
disability, the analysis below will attribute all the left 
knee pathology to the service-connected disability. 

Applying the pertinent legal criteria to the facts summarized 
above, the most recent VA clinical evidence summarized above 
record does not demonstrate any instability in the left knee, 
much less "moderate" disability resulting therefrom.  Thus, 
increased compensation under DC 5257 is not warranted.  The 
range-of-motion findings clearly also do not demonstrate the 
loss of motion required for increased ratings under DC 5260 
or DC 5261.  Moreover, as instability or compensable 
limitation of motion in the left knee has not been 
demonstrated by physical examination, a separate rating under 
VAOPGCPREC 23-97 is not warranted.  Moreover, review of the 
other potentially applicable codes for rating the knee and 
leg, codified at DCs 5256-5263, does not reveal any basis for 
entitlement to a rating in excess of 10 percent for the left 
knee disorder under any other potentially applicable 
diagnostic code.  

Also weighed by the Board have been the provisions of 38 
C.F.R. § 4.40, with regard to giving proper consideration to 
the effects of pain in assigning a disability rating, as well 
as the holding in DeLuca.  However, while the disability 
associated with the left knee clearly involves pain with 
motion, no additional functional loss associated with this 
pain which would warrant increased compensation above and 
beyond that currently in effect has been identified, and the 
physician who conducted the most recent VA examination found 
no evidence of the type of symptomatology discussed in 
Deluca. 


The Board recognizes that the veteran feels that his 
disability is more severe than was reflected by the most 
recent examination, and has carefully considered his sworn 
testimony asserting a more severe disability than is 
reflected by the 10 percent rating currently assigned.  
However, the veteran himself, as a layman, is not competent 
to attribute any physical manifestations to his service-
connected knee disability or to establish a degree of 
disability residual thereto.  See Routen, Espiritu, supra.  
In short, absent objective manifestations demonstrating that 
the criteria for increased compensation for the service-
connected left knee disability are met under any potentially 
applicable diagnostic code, a rating in excess of the 
currently assigned 10 percent is not warranted.  Therefore, 
as the objective medical evidence preponderates against the 
assignment of more than a 10 percent rating for the service-
connected left knee disability, the claim for increased 
compensation must be denied.  Gilbert, 1 Vet. App. at 49.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left knee disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.




ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to a rating in excess of 10 percent for a left 
knee disorder, characterized as medial collateral ligament 
sprains, post fibular strain, and possible meniscus tear, is 
denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



